Exhibit 10.1

 

SUPPLEMENT AGREEMENT

 

THIS SUPPLEMENT AGREEMENT (this “Agreement”) is made this 10th day of August,
2020, by and among STRATEGIC EDUCATION, INC., a Maryland corporation, formerly
known as Strayer Education, Inc., a Maryland corporation (the “Borrower”),
STRAYER UNIVERSITY, LLC, a Maryland limited liability company, formerly known as
The Strayer University Corporation, a Maryland corporation, formerly known as
Strayer University, Inc., a Maryland corporation (and successor by merger to New
York Code and Design Academy, Inc., a Delaware corporation, The New York Code
and Design Academy Pennsylvania, Inc., a Delaware corporation, NYCDA Realty,
LLC, a New York limited liability company, and DevMountain, LLC, a Utah limited
liability company) (“SU”), Capella Education Company, a Minnesota corporation
(“Capella”), CAPELLA UNIVERSITY, LLC, a Minnesota limited liability company,
formerly known as Capella University, Inc., a Minnesota corporation (“CU”),
CAPELLA LEARNING SOLUTIONS, LLC, a Delaware limited liability company (“CLS”),
SOPHIA LEARNING, LLC, a Delaware limited liability company (“Sophia”), and
HACKBRIGHT ACADEMY, INC., a Delaware corporation (“Hackbright” and together with
SU, Capella, CU, CLS and Sophia, collectively, the “Subsidiary Loan Parties,”
and each, a “Subsidiary Loan Party,” and the Subsidiary Loan Parties together
with the Borrower, collectively, the “Loan Parties,” and individually, a “Loan
Party”), TRUIST BANK, a North Carolina banking corporation, successor by merger
to SunTrust Bank, a Georgia banking corporation (“Truist”), BANK OF AMERICA,
N.A. (“Bank of America,” and together with Truist, collectively, the “Increase
Lenders,” and each, an “Increase Lender”), and TRUIST BANK, successor by merger
to SunTrust Bank, as administrative agent for the Lenders referred to below (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”), and as swingline
lender (the “Swingline Lender”). Reference is made to the Second Amended and
Restated Revolving Credit and Term Loan Agreement, dated as of November 8, 2012,
by and among the Borrower, certain banks and other financial institutions from
time to time parties thereto (the “Lenders”), and the Administrative Agent, as
amended by the First Amendment to Second Amended and Restated Revolving Credit
and Term Loan Agreement, dated as of July 2, 2015, by and among the Borrower,
the other Loan Parties party thereto, the Lenders party thereto, and the
Administrative Agent, as amended by the Supplement and Joinder Agreement, dated
as of July 2, 2015, by and among the Borrower, the other Loan Parties party
thereto, the Lenders party thereto, and the Administrative Agent, as amended by
the Waiver to Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of January 12, 2016, by and among the Borrower, the other
Loan Parties party thereto, the Lenders party thereto and the Administrative
Agent, as amended by the Second Amendment to Second Amended and Restated
Revolving Credit and Term Loan Agreement and Amendment to Other Loan Documents,
dated as of August 1, 2018, by and among the Borrower, the other Loan Parties,
the Lenders party thereto, and the Administrative Agent (as further amended,
supplemented, amended and restated or otherwise modified through the date
hereof, the “Credit Agreement”). Capitalized terms used herein and not herein
defined shall have the meanings given to such terms in the Credit Agreement.

 







 

RECITALS

 

WHEREAS, the Increase Lenders, which are parties to the Credit Agreement
immediately prior to the date hereof, have agreed to increase their respective
Revolving Commitments; and

 

WHEREAS, after giving effect hereto, the Revolving Commitments and the Aggregate
Revolving Commitments and the total Commitments of the Lenders, will be adjusted
as reflected on Annex 1 attached hereto, such that, after giving effect hereto,
the Aggregate Revolving Commitments will be $350,000,000; and

 

WHEREAS, the Administrative Agent is willing to give effect hereto provided that
the Borrower, the other Loan Parties, the Administrative Agent and the Increase
Lenders enter into this Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 

1.            Incorporation of Recitals. The Recitals hereto are incorporated
herein by reference to the same extent and with the same force and effect as if
fully set forth herein.

 

2.            Intentionally Deleted.

 

3.            Funding of Commitments. Pursuant to Section 2.2 of the Credit
Agreement, each Increase Lender hereby agrees to fund its respective Commitment
with each Lender having the resulting Revolving Commitment and total Commitment
set forth on Annex 1 attached hereto.

 

4.            Intentionally Deleted.

 

5.            Intentionally Deleted.

 

6.            Effectiveness of Agreement. This Agreement and the amendments
contained herein shall become effective on the date (the “Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:

 

(a)          The Administrative Agent shall have received counterparts of this
Agreement, duly executed and delivered on behalf of the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders party hereto, as well as
allonges to the Revolving Credit Notes or amended and restated Revolving Credit
Notes and/or new Revolving Credit Notes, in the principal amount of each
Increase Lender’s Revolving Commitment (after giving effect to this Agreement),
made payable to the order of such Increase Lender, duly executed and delivered
by all parties thereto (collectively, the “Modification Documents”).

 

(b)          After giving effect hereto, no event shall have occurred and be
continuing that constitutes a Default or an Event of Default.

 







 

(c)          All representations and warranties of the Borrower contained in the
Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects (or, if qualified by materiality, in all respects) at the
Effective Date as if made on and as of such Effective Date (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects (or, if
qualified by materiality, in all respects) as of such earlier date).

 

(d)          The Borrower shall have delivered to the Administrative Agent a
certificate of the Secretary or Assistant Secretary of each Loan Party in form
and substance reasonably acceptable to the Administrative Agent, attaching and
certifying copies of its bylaws and of the resolutions of its boards of
directors, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Modification
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Modification
Documents to which it is a party.

 

(e)          The Administrative Agent and the Joint Lead Arrangers shall have
received reasonably satisfactory evidence that the Borrower is in compliance
with the financial covenants contained in Article 6 of the Credit Agreement
(including Section 6.3) on a pro forma basis after giving effect hereto.

 

(f)           The Administrative Agent shall have received evidence that the
Borrower has received, or will receive contemporaneously with the effectiveness
hereof, gross proceeds of an equity offering in an amount not less than
$225,000,000.

 

(g)          All documents delivered pursuant to this Agreement must be of form
and substance reasonably satisfactory to the Administrative Agent.

 

(h)          Payment by the Borrower in immediately available funds of the fees
and expenses required to be paid by Section 12 of this Agreement.

 

7.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Lenders and
the Administrative Agent and their respective successors and assigns.

 

8.            No Further Amendments. Nothing in this Agreement or any prior
amendment to the Loan Documents shall require the Administrative Agent or any
Lender to grant any further amendments to the terms of the Loan Documents. Each
of the Borrower and each other Loan Party acknowledges and agrees that there are
no defenses, counterclaims or setoffs against any of their respective
obligations under the Loan Documents.

 

9.            Representations and Warranties. Each of the Borrower and each
other Loan Party represents and warrants that (i) this Agreement has been duly
authorized, executed and delivered by it in accordance with resolutions adopted
by its board of directors or comparable managing body and (ii) all other
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents to which it is a party, are true and correct in all material
respects (or, if qualified by materiality, in all respects) on the Effective
Date (except to the extent stated to relate to a specific earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, if qualified by materiality, in all respects) as of such earlier
date). Each of the Borrower and each other Loan Party represents and warrants to
the Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
that, after giving effect to the terms of this Agreement, no Default has
occurred and been continuing.

 







 

10.          Confirmation of Lien. Each of the Borrower and each other Loan
Party hereby acknowledges and agrees that the Collateral is and shall remain in
all respects subject to the lien, charge and encumbrance of the Credit Agreement
and the other Loan Documents and nothing herein contained, and nothing done
pursuant hereto, shall adversely affect or be construed to adversely affect such
lien, charge or encumbrance or the priority thereof over other liens, charges,
encumbrances or conveyances.

 

11.          Ratification. Other than as set forth herein, the terms of the
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are ratified and affirmed by the Borrower and each other Loan Party.

 

12.          Fees and Expenses. The Borrower agrees to pay the reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent and its
Affiliates, including the fees, charges and disbursements of counsel for the
Administrative Agent and its Affiliates, in connection with the preparation, due
diligence and administration of this Agreement.

 

13.          Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.          Governing Law. This Agreement shall be construed in accordance with
and be governed by the law (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia. THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH
OF VIRGINIA.

 

15.          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on more than one
counterpart.

 

[SIGNATURES ON FOLLOWING PAGES]

 







 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.

 

  BORROWER:       STRATEGIC EDUCATION, INC., a Maryland corporation, formerly
known as Strayer Education, Inc., a Maryland corporation         By: /s/ Daniel
Jackson   Name: Daniel Jackson   Title: Executive Vice President, Chief
Financial     Officer, and Treasurer               SUBSIDIARY LOAN PARTIES:    
  STRAYER UNIVERSITY, LLC, a Maryland limited liability company         By: /s/
Cale Holman   Name: Cale Holman   Title: Provost and Chief Academic Officer, and
    Acting President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 







 

  Capella Education Company, a Minnesota corporation       By: /s/ Daniel
Jackson   Name: Daniel Jackson   Title: Vice President and Treasurer        
CAPELLA UNIVERSITY, LLC, a Minnesota limited liability company       By: /s/
Richard Senese   Name: Dr. Richard Senese   Title: President         CAPELLA
LEARNING SOLUTIONS, LLC, a Delaware limited liability company         By: /s/
Daniel Jackson   Name: Daniel Jackson   Title: Treasurer         SOPHIA
LEARNING, LLC, a Delaware limited liability company         By: /s/ Daniel
Jackson   Name: Daniel Jackson   Title: Treasurer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 







 

  HACKBRIGHT ACADEMY, INC., a Delaware corporation         By: /s/ Daniel
Jackson   Name: Daniel Jackson   Title: President and Chief Financial Officer

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 







 

  INCREASE LENDERS:       TRUIST BANK, successor by merger to SunTrust Bank   as
a Lender         By: /s/ Matthew J. Davis         Name: Matthew J. Davis  
Title: Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 







 

  BANK OF AMERICA, N.A.   as a Lender         By: /s/ Monica Sevila         
Name: Monica Sevila   Title: Senior Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 







 

Consented and agreed to:

 

TRUIST BANK, successor by merger to SunTrust Bank, as Administrative Agent, as
Issuing Bank and as Swingline Lender

 

By: /s/ Matthew J. Davis       Name: Matthew J. Davis   Title: Senior Vice
President  

 

[SIGNATURE PAGE TO SUPPLEMENT AGREEMENT]

 







 

Annex 1

 

COMMITMENT AMOUNTS

 

Lender  Revolving Commitment Amount  Truist Bank, successor by merger to
SunTrust Bank  $115,000,000  Bank of America, N.A.  $75,000,000  PNC Bank,
National Association  $55,000,000  Bank of Montreal  $35,000,000  Associated
Bank  $20,000,000  Bank of the West  $20,000,000  TD Bank, N.A.  $20,000,000 
Atlantic Union Bank, successor by merger to Union Bank & Trust  $10,000,000 
Total  $350,000,000 

 





 